Citation Nr: 1234663	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  09-09 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for a respiratory disorder, to include as secondary to asbestos exposure.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO).

A June 2008 rating decision denied service connection for a headache disorder.  The Veteran filed a notice of disagreement with that rating decision, and perfected an appeal as to this issue in March 2009.  Before the claims were transferred to the Board, in statements dated in May 2010 and April 2012, the Veteran stated that he wanted to withdraw his claim as to the issue of entitlement to service connection for a headache disorder.  Accordingly, the claim has been withdrawn and the appeal of that issue is not before the Board for adjudication.  38 C.F.R. § 20.204 (2011).

The Board notes that the Veteran was previously represented by a service organization.  However, in his August 2010 appeal to the Board, he revoked the service organization's authority to act on his behalf.  The Veteran has not since appointed a new representative.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

With respect to the Veteran's claim of entitlement to service connection for diabetes mellitus, in a June 2012 videoconference hearing before the Board the Veteran claimed that he was exposed to Agent Orange when a drum containing the herbicide broke onboard the USS CORAL SEA.  Since the RO was unaware of this argument, development to ascertain whether the Veteran was exposed to herbicides on the USS CORAL SEA was not accomplished.  See VBA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C(10)(l)-(m).  

With respect to the Veteran's claim of entitlement to service connection for a respiratory disorder, in his May 2007 claim the Veteran reported that he had been exposed to mustard gas.  The medical evidence of record shows that the Veteran has received a diagnosis of chronic obstructive pulmonary disease (COPD).  COPD is a disability which shall be service connected if the Veteran had full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service.  38 C.F.R. § 3.316(a)(2) (2011).  There is no evidence of record that any attempts have been made to confirm the Veteran's claimed exposure to these gases.  Accordingly, the claim must be remanded so that such an attempt can be made.

With respect to the Veteran's claim of entitlement to service connection for a low back disorder, in a June 2012 videoconference hearing before the Board the Veteran claimed that he had a pre-existing back disorder which was aggravated by active service.  The Board notes that the Veteran was never treated for low back complaints during service, nor were any spinal abnormalities found on examination at any point during military service.  However, on a March 1969 pre-induction report of medical history, the Veteran stated that he had previously been treated by private physicians for a spinal, back, and neck injury.  The Veteran has never been provided with a VA medical examination to determine whether there was clearly and unmistakably a pre-existing back injury which was clearly and unmistakably not aggravated by active service.  Therefore, the claim must be remanded so that the Veteran can be provided with a medical examination to determine whether there was clearly and unmistakably a pre-existing back injury which was clearly and unmistakably not aggravated by active service.  38 C.F.R. § 3.159(c)(4) (2011).

Every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  To rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The clear and unmistakable evidence standard requires that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).  

In addition, the March 1969 pre-induction report of medical history noted that there were "letters" available corresponding to this injury.  However, those letters are not currently contained in the Veteran's service medical records.  The evidence of record does not demonstrate that the Veteran's complete service personnel records have been associated with the claims file.  Accordingly, an attempt must be made to obtain the Veteran's complete service personnel records, as it is possible that they may contain the missing letters regarding the Veteran's pre-service back injury.  38 C.F.R. § 3.159(c)(2).

With respect to the Veteran's claim of entitlement to an initial rating in excess of 50 percent for PTSD, in a June 2012 videoconference hearing before the Board, the Veteran stated that he received psychiatric treatment through a VA Vet Center clinic, including from a specific medical professional, and that the treatment had begun approximately two to three months before.  While there are currently VA outpatient psychiatric treatment records associated with the claims file, they are not from the identified Vet Center or the specified medical professional.  

In addition, there are no VA outpatient records of any kind associated with the claims file dated more recently than February 2012.  Accordingly, an attempt must be made to obtain any relevant records that exist and which are not already associated with the claims file.  38 C.F.R. § 3.159(c).

Finally, the Veteran referenced treatment during the hearing by Dr. John, Dr. Edmonson, and Dr. Walker.  On remand, the Veteran should be asked to either submit or sufficiently identify any additional evidence that is relevant to his claims, to include from the referenced physicians.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Obtain information as to whether the Veteran was exposed to herbicides while he was assigned to the USS CORAL SEA (the Veteran asserts that herbicides were stored on the USS CORAL SEA).  See VBA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C(10)(l)-(m).

2. Develop the Veteran's claim for a respiratory disorder, to include COPD, pursuant to the mustard gas protocols set forth in the VBA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section F, Training Letter 05-01, and any other applicable criteria.

3. Contact the Veteran and request that he identify the addresses and approximate dates of treatment by the private physicians who are listed on the March 1969 pre-induction report of medical history as having treated his pre-service spinal, back, and neck injury.  The Veteran must also be requested to supply copies of any medical records or letters relating to this treatment which he possesses.  An attempt must be made to obtain, with any necessary authorization from the Veteran, all records identified in response to these requests which are not associated with the claims file, to specifically include the letters identified in the March 1969 pre-induction report of medical history.

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4. Attempt to obtain records pertaining to the Veteran from the North Little Rock Vet Center, provided that any necessary authorization is received from the Veteran.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

5. Also request that he either submit or identify any additional relevant evidence that has not yet been associated with the claims folder including records from Dr. Edmonson and Dr. Walker, as well as any additional records from Dr. John.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

6. Obtain and associate with the record all pertinent VA records which are not already associated with the claims file, to specifically include all records dated after February 2012.  

7. Attempt to obtain the Veteran's complete service personnel file.

8. Schedule the Veteran for a VA examination concerning his claim for service connection for a back disability.  The claims folder should be provided to the examiner and the examiner should indicate in the report that the file was reviewed.

The Veteran reported during his enlistment examination that he was treated for a spinal, back and neck injury prior to service and the examiner indicated that the Veteran had a sprained back prior to service.  Physical examination at the time of the enlistment examination was normal-no spine defects were noted.  

(a)  State whether it is clear and unmistakable (obvious, manifest, and undebatable) that a back injury/disorder pre-existed active service.  

(b)  State whether it is clear and unmistakable (obvious, manifest, and undebatable) that a pre-existing back injury/disorder WAS NOT aggravated (i.e., permanently worsened) beyond the natural progress during the Veteran's service.  

(c)  If any responses above are negative, provide an opinion as to whether the current back disorders at least as likely as not (a probability of 50 percent or greater) began in or are related to active service.  

 Please provide a complete explanation for each opinion based on the facts and medical principles.    

9. Following completion of the above development and the completion of any other development deemed warranted, readjudicate the claims and, thereafter, if any claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


